               Case 18-10601-MFW               Doc 1962           Filed 01/09/19     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
In re:                                                        :         Chapter 11
                                                              :
The Weinstein Company Holdings LLC, et al.,                   :         Case No. 18-10601 (MFW)
                                                              :
                          Debtors.                            :         (Jointly Administered)
                                                              :
                                                              :         Related D.I.: 1941
------------------------------------------------------------- x
                                                              :
Lantern Entertainment LLC,                                    :

                                                             :
                         Plaintiff,                          :          Adv. Pro. No. 18-50924 (MFW)
                                                             :
  v.                                                         :          Related D.I.: 27
                                                             :
Bruce Cohen Productions, and Bruce Cohen,                    :
                                                             :         Hearing Date: Jan. 14, 2019 at 11:30 a.m. (ET)
                          Defendants.                                  Obj. Deadline: Jan. 14, 2019 at 11:30 a.m. (ET)
------------------------------------------------------------- x

                               NOTICE OF MOTION AND HEARING

        PLEASE TAKE NOTICE that, on January 7, 2019, Lantern Entertainment LLC
(“Lantern Entertainment”) filed the Motion of Lantern Entertainment LLC to File Under Seal
Exhibits to and Related Chart Regarding, and Redact Certain Information from Exhibits to
Declaration Regarding the Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental
Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of
Executory Contract Counterparties for Order Confirming that Counterparties’ Agreements have
been Designated by Lantern for Assumption and Assignment; and (III) the Official Committee of
Unsecured Creditors’ (A) Objection to Supplemental Notice of Filing of List of Assumed Contracts
Pursuant to Sale Order and (B) Joinder to the Motion of Executory Contract Counterparties for
Order Confirming that Counterparties’ Agreements have been Designated by Lantern for
Assumption and Assignment [D.I. 1941, Adv. D.I. 27] (the “Motion to Seal”), with the United
States Bankruptcy Court for the District of Delaware (the “Court”).

        PLEASE TAKE NOTICE that, in accordance with Local Rule 9018-1(d), any objection
or response to the Motion to Seal must be (i) filed with the Clerk of the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware
19801, on or before, or presented at the hearing on January 14, 2019 at 11:30 a.m. (ET)
(the “Objection Deadline”).



EAST\163872141.1
             Case 18-10601-MFW         Doc 1962        Filed 01/09/19   Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that if a response is timely filed, served, and
received, you or your attorney must attend the hearing on the Motion to Seal scheduled to be held
before The Honorable Mary F. Walrath, United States Bankruptcy Judge, at the Court, 824 North
Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801 on January 14, 2019 at
11:30 a.m. (ET).

     PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSES TO THE
MOTION ARE TIMELY FILED, SERVED, AND RECEIVED, OR PRESENTED AT THE
HEARING, IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY ENTER THE
RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
OPPORTUNITY FOR A HEARING.

Dated: January 9, 2019                      Respectfully submitted,
       Wilmington, Delaware
                                             /s/ R. Craig Martin
                                            R. Craig Martin (DE No. 5032)
                                            Maris J. Kandestin (DE No. 5294)
                                            DLA PIPER LLP (US)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: craig.martin@dlapiper.com
                                                    maris.kandestin@dlapiper.com
                                             - and -
                                            Thomas R. Califano (admitted pro hac vice)
                                            Rachel Ehrlich Albanese (admitted pro hac vice)
                                            DLA PIPER LLP (US)
                                            1251 Avenue of the Americas
                                            New York, NY 10020
                                            Telephone: (212) 335-4500
                                            Facsimile: (212) 335-4501
                                            Email: thomas.califano@dlapiper.com
                                                   rachel.albanese@dlapiper.com
                                            Counsel for Lantern Entertainment LLC




                                               2

EAST\163872141.1
